         Case 1:19-cv-00516-MC          Document 31        Filed 07/09/19      Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION



CONCERNED FRIENDS OF THE                                           Civ. No. 1:19-cv-00516-MC
WINEMA; KLAMATH SISKIYOU
WILDLANDS CENTER; WESTERN
WATERSHEDS PROJECT; OREGON
WILD; CENTRAL OREGON
BITTERBRUSH BROADS OF THE
GREAT OLD BROADS FOR
WILDERNESS,
               Plaintiffs,                                         OPINION & ORDER
          v.

DOUGLAS C. McKAY; BARRY
L. IMLER; UNITED STATES
FOREST SERVICE; LAURIE SADA
UNITED STATES FISH AND
WILDLIFE SERVICE,

                  Defendants.
_______________________________________

McSHANE, District Judge.

       This matter comes before the Court on Plaintiffs’ Motion for Preliminary Injunction. ECF

No. 9. Oral argument was held on June 21, 2019. ECF No. 29. As Plaintiffs have failed to show

a likelihood of irreparable harm in the absence of injunctive relief, the motion is DENIED.

                                       LEGAL STANDARD

       A preliminary injunction is an “extraordinary relief that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show that: (1) the

plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer irreparable harm in



Page 1 –OPINION & ORDER
          Case 1:19-cv-00516-MC          Document 31       Filed 07/09/19      Page 2 of 14




the absence of preliminary relief; (3) the balance of equities tips in the plaintiff’s favor; and (4)

that an injunction is in the public interest. Id. at 20 (rejecting the Ninth Circuit’s earlier rule that

the mere “possibility” of irreparable harm, as opposed to its likelihood, was sufficient in some

circumstances to justify a preliminary injunction).

         The Supreme Court’s decision in Winter did not, however, disturb the Ninth Circuit’s

alternative “serious questions” test. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-

32 (9th Cir. 2011). Under this test, “‘serious questions going to the merits’ and a hardship balance

that tips sharply toward the plaintiff can support issuance of an injunction assuming the other two

elements of the Winter test are also met.” Id. at 1132. Thus, a preliminary injunction may be

granted “if there is a likelihood of irreparable injury to plaintiff; there are serious questions going

to the merits; the balance of hardships tips sharply in favor of the plaintiff; and the injunction is in

the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

         Injunctive relief “should not be granted unless the movant, by a clear showing, carries the

burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original,

quotation marks and citation omitted).        These standards are not relaxed for environmental

plaintiffs, and no “thumb on the scale” works in an environmental plaintiff’s favor. Monsanto Co.

v. Geertson Seed Farms, 561 U.S. 139, 157 (2010).

                                          BACKGROUND

    I.      The Antelope Allotment

         The Antelope Allotment is a substantial parcel of land on the eastern slopes of the Cascade

Mountains, within the Fremont-Winema National Forest in south-central Oregon. The local

climate is characterized by warm, dry summers and wet, cool winters. The Antelope Allotment is

home to a shallow aquifer created by pumice deposits left by an ancient volcanic eruption. Over




Page 2 –OPINION & ORDER
          Case 1:19-cv-00516-MC        Document 31       Filed 07/09/19     Page 3 of 14




the millennia, the aquifer has created a complex of groundwater-dependent ecosystems, such as

wet meadows and fens.

         The Antelope Allotment covers nearly 170,000 acres, but contains only one perennial

stream, known as Jack Creek, which flows through two pastures on the western side of the

Allotment: Chemult Pasture and North Sheep Pasture. As Jack Creek flows south through the

Allotment it becomes intermittent during the dry summer and autumn months, disappearing

underground and breaking up into pools in the downstream reaches.

   II.      The Oregon Spotted Frog

         Jack Creek is home to a population of Oregon spotted frogs (“OSF”). The OSF are the

most aquatic of the native Pacific Northwest frog species and require a consistent supply of water,

both to live and to reproduce. The water needs of the OSF are such that the frogs are unable to

travel far overland if conditions deteriorate in their current habitat. The wider OSF population has

declined in recent years, leading the U.S. Fish and Wildlife Service (“FWS”) to list the species as

“threatened” under the Endangered Species Act (“ESA”) in 2014.

         Most of the ESA-designated critical OSF habitat in the Forest is found on the Antelope

Allotment. Since the discovery of the Jack Creek OSF population in 1996, the population has

declined precipitously, with frog egg masses reaching one percent of historical numbers in 2011.

The decline of the Jack Creek OSF has coincided with years of drought conditions, exacerbated

by algal blooms, poor water quality, loss of protective habitat, and alteration of bank conditions.

Although the Jack Creek OSF population has recovered somewhat from its nadir in 2011, it

remains critically small and isolated from other OSF populations in the Klamath Basin.




Page 3 –OPINION & ORDER
           Case 1:19-cv-00516-MC        Document 31      Filed 07/09/19    Page 4 of 14




   III.      Fens

          As noted above, the Antelope Allotment is home to a unique hydrogeological ecosystem,

including a 500-acre wetland complex comprised largely of fens.           Fens are wetlands with

groundwater tables near the surface, which slows the decomposition of plant materials and

produces high peat levels. The concentration of fens on the Antelope Allotment is found nowhere

else on Forest Service lands in the Pacific Northwest. Fens are susceptible to damage from drought

and soil disturbance and can take a long time to recover from such damage, if they recover at all.

Some of the fens on the Antelope Allotment provide habitat for sensitive plant and mollusk species.

   IV.       Cattle Grazing

          The Forest Service has historically issued permits authorizing the cattle grazing on the

Antelope Allotment during the summer months, including grazing in the Chemult Pasture.

Grazing cattle have been observed to congregate in riparian areas as they search for water and

forage. Grazing cattle can remove vegetation, compact soil, trample streambanks, and consume

or foul the limited supply of surface water on the Allotment. This can result in the degradation or

destruction of both fens and OSF habitat. In addition, cattle trample OSF egg masses and adult

frogs when they graze or drink from Jack Creek.

          Beginning in 2008, the Forest Service undertook a series of measures to protect the OSF

from the effects of livestock grazing, at least partially in response to litigation challenging the

authorization of grazing on the Allotment. One such measure was the construction of fences to

exclude cattle from portions of Jack Creek, although the effectiveness of that fence proved to be

limited and cattle trespass remained a significant problem. The negative effects of grazing on fens

and the Jack Creek OSF were compounded by several years of drought conditions, which drew

cattle to the same pools the OSF relied on for survival. When the OSF were listed as threatened




Page 4 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31     Filed 07/09/19     Page 5 of 14




in 2014, the Forest Service ordered the permittee to remove his cattle from the pastures a month

early, but the cattle were not removed and remained on the Allotment for more than month after

the Forest Service issued its order.

       During this period, the Forest Service promised to undertake a National Environmental

Policy Act (“NEPA”) analysis and to update its Allotment Management Plan (“AMP”). A final

environmental assessment (“EA”) was withdrawn in 2013 and the Forest Service announced in

July 2014 that it would prepare a more comprehensive environmental impact statement (“EIS”).

A draft EIS was issued in December 2014. Further litigation followed when the Forest Service

had not completed its NEPA analysis or issued a new AMP by early 2014, but the case was stayed

while the parties waited for FWS to issue a biological opinion (“BiOp”) concerning the impacts of

grazing on the OSF. The BiOp was issued in 2015 and it found that grazing would not jeopardize

the continued existence of the OSF. During this period, the Forest Service continued to authorize

grazing in the Chemult Pasture.

       In early 2017, this Court held that the Forest Service had violated the National Forest

Management Act (“NFMA”) in 2012-2015 by authorizing grazing without accurately measuring

the current levels of grazing. The Court also held that the 2015 BiOp violated the ESA and

remanded the BiOp to FWS with orders for the agencies to reinitiate consultation under the ESA.

The Forest Service was enjoined from authorizing grazing on Chemult Pasture until it complied

with NFMA. Concerned Friends of the Winema v. U.S. Forest Serv., Case No. 1:14-CV-737-CL,

2016 WL 10637010 (D. Or. Sept. 12, 2016), report and recommendation adopted sub nom., 2017

WL 5957811 (D. Or. Jan 18, 2017).

       Because of the injunction, no grazing was authorized during the 2017 season. The Forest

Service issued a Final EIS and draft Record of Decision (“ROD”) in November 2017. In May




Page 5 –OPINION & ORDER
         Case 1:19-cv-00516-MC         Document 31       Filed 07/09/19     Page 6 of 14




2018, the Forest Service issued a final ROD and FWS issued a new BiOp. The Forest Service then

issued the new AMP and term grazing permit. Shortly before the 2018 grazing season was set to

begin, the Forest Service moved to dissolve the injunction. The motion was opposed and, given

the limited timeframe, the motion could not be resolved before the close of the 2018 season and

so no grazing was authorized in 2018. The motion was ultimately resolved in the Government’s

favor and the injunction was dissolved in early 2019.

   V.      The 2019 Grazing Season

        The new ROD and AMP authorize a substantially different system of livestock grazing on

the Antelope Allotment, relative to what was previously permitted. The new plan involves opening

new or previously closed areas to grazing, with adaptive management and expanded dispersal.

The expectation is that the cattle will be dispersed over a wider area, using a deferred rotation

system to alternate periods of use and rest for portions of the Chemult and North Sheep Pastures.

The number of cattle authorized to graze and on which pastures, meadows, or units will vary each

year based on the prevailing conditions on the Allotment. The plan also relies on monitoring and

mitigation measures, including the construction or repair of miles of fencing to help control cattle

and keep them out of riparian areas.

        Plaintiffs have substantial objections to the new system and those challenges form the basis

of this litigation. On April 12, 2019, Plaintiffs filed a Motion for Preliminary Injunction seeking

to enjoin the Forest Service from authorizing grazing during the pendency of this action. The 2019

grazing season was scheduled to begin on July 1, 2019.

        The precise scope and terms of the 2019 grazing season have been something of a moving

target. The Forest Service, recognizing that this case was unlikely to be resolved on the merits

before grazing could commence, entered into an agreement with the permittee to substantially




Page 6 –OPINION & ORDER
         Case 1:19-cv-00516-MC             Document 31         Filed 07/09/19       Page 7 of 14




reduce the scope of grazing during the 2019 grazing season. These agreements are memorialized

in a series of letters between the permittee and the District Ranger, dated April 18, April 22, April

24, and May 17, 2019. McKay Decl. Exs. A, B, C, D. ECF No. 19. The scope of grazing was

further restricted by agreement between the Forest Service and the permittee on June 19, 2019,

shortly before oral argument on Plaintiffs’ motion. Def. Notice of Admin. Dev. ECF No. 28.

During oral argument on June 21, 2019, the Government advised the Court and Plaintiffs that the

Forest Service and the permittee had reached an agreement concerning additional modifications to

the grazing agreement, which was memorialized in another letter dated June 25, 2019. Def. Second

Notice of Admin. Dev. ECF No. 30. Based on the Government’s representations at oral argument

and the most recent exhibits, it appears that the Forest Service has authorized grazing as follows:

        No grazing will occur on North Sheep Pasture during the 2019 season. The earliest

commencement of grazing (the “turn out” date) for Chemult Pasture has been pushed back from

July 1 to July 15, 2019, and the number of authorized cattle has been reduced to 95 cow/calf pairs.1

McKay Decl. Grazing will only be permitted in a limited number of exclosures within Chemult

Pasture. The cattle will be delivered by truck to the Cannon Well exclosure, where they will graze

for a portion of the season before being trailed by riders along Forest Service roads to the Rider’s

Camp exclosure. The cattle will rest for up to two days at Rider’s Camp before being trailed along

Forest Service roads to the Round Meadow exclosure, where they will graze for the balance of the

season. The permittee is responsible for ensuring that the cattle do not stray from the road while

traveling between the exclosures.

        In its letters to the permittee, the Forest Service stresses that no turn out will be permitted

until several conditions are met. First, the fences surrounding all three exclosures are to be repaired


1
 The AMP permitted 275 cow/calf pairs on Chemult Pasture and 494 cow/calf pairs on North Sheep Pasture. Pl.
Mot. Ex. 22, at 3. ECF No. 9-22.


Page 7 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31       Filed 07/09/19    Page 8 of 14




and put into good order. The Forest Service will inspect the fences and must affirmatively approve

them before the permittee will be allowed to release cattle into the exclosure. Additionally, the

Forest Service must inspect conditions within the exclosures to ensure that they meet Range

Readiness Standards before the cattle are released. If, for instance, the meadows are too wet and

muddy, the turn out date will be pushed back until conditions in the exclosure meet the applicable

standards.

       The permittee was reminded that he is responsible for monitoring the acceptable use levels

in the exclosures. Cattle are, for example, only allowed to remove a certain percentage of the

vegetation or alter a certain percentage of soil during grazing. Pl. Mot. Ex. 22, at 16-17. ECF No.

9-22. Once those acceptable use levels have been reached, the cattle must be removed from the

exclosure. In addition to the permittee’s own monitoring, the Forest Service has represented, both

to the permittee and to the Court, that it will be monitoring conditions within the exclosures to

ensure that grazing does not exceed the acceptable use levels. The permittee was warned that

failure to comply with the conditions of grazing would result in non-compliance actions by the

Forest Service.

                                         DISCUSSION

       Plaintiffs seek a preliminary injunction preventing the Forest Service from authorizing

grazing on Chemult Pasture and North Sheep Pasture during the pendency of this action. In

response, the Forest Service has substantially limited the scope of grazing in the 2019 season, as

discussed above. The Government argues that, in light of the limited grazing authorized for 2019

and the safeguards to be implemented for that grazing, Plaintiffs cannot make the necessary

showing of irreparable harm.




Page 8 –OPINION & ORDER
         Case 1:19-cv-00516-MC         Document 31        Filed 07/09/19     Page 9 of 14




        Plaintiffs may not obtain a preliminary injunction unless they can show that irreparable

harm is likely, rather than merely possible, to result in the absence of the injunction. Alliance for

the Wild Rockies, 632 F.3d at 1135. “[S]peculative injury does not constitute irreparable injury.”

Col. River Indian Tribes v. Town of Parker, 776 F.2d 846, 849 (9th Cir. 1985). Similarly, a

preliminary injunction may not be issued “simply to prevent the possibility of some remote future

injury.” Winter, 555 U.S. at 22 (internal quotation marks and citation omitted).

        In their motion, Plaintiffs allege two distinct forms of irreparable harm flowing from the

proposed grazing: harm to the Jack Creek OSF population and harm to the fens on the Allotment.

   I.      Harm to OSF

        The original grazing plan would have opened new or previously closed areas of Chemult

and North Sheep Pastures to grazing, potentially including OSF habitat along Jack Creek. The

new grazing plan for 2019 limits the cattle to three exclosures and the Forest Service roads running

between them. None of the exclosures contain OSF habitat and all three are located miles from

the known OSF habitat in Jack Creek. Nevertheless, Plaintiffs argue that the OSF face the threat

of irreparable harm from cattle trespass and unauthorized grazing.

        Plaintiffs’ concerns are not unfounded. There is evidence in the record of cattle trespass

on the Allotment, including during the 2017 and 2018 seasons when the Forest Service was

enjoined from authorizing grazing on Chemult Pasture. Simpson Decl. ¶¶ 16, 20, 23-28. ECF

No. 10. The permittee also submitted a comment to the Forest Service during the EIS process in

2015, in which he complained about the difficulty of managing cattle on the Allotment in a

deferred rotation system:

        Cows are not “herdable,” particularly the livestock that utilize the allotment. The
        type of cows that do well on this type of allotment are not mild, pasture cows that
        would be easily herded. For example, they are wily cows and able to hide in the
        lodge pole/timber stands on the allotment to avoid even the most knowledgeable



Page 9 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31        Filed 07/09/19     Page 10 of 14




       and experienced riders on the allotment. Further, water on this allotment is spread
       out. Livestock spread out to reach these various water sources.

Pl. Mot. Ex. 31, at 5. ECF No. 9-31.

       Plaintiffs presented evidence and testimony during the hearing demonstrating that the

fences surrounding the Cannon Well, Round Meadow, and Rider’s Camp exclosures are presently

in a state of disrepair. It is also concerning that the Forest Service has already issued a notice of

non-compliance to the permittee for failing to maintain the fence separating Chemult Pasture from

the neighboring Tobin Pasture, although the failure was rectified by June 15, 2019. Gov. Notice

of Admin Dev.

       During the hearing, Plaintiffs’ experts testified that the cattle who graze on the Allotment

are accustomed to follow their own trails to reach the most desirable forage and water sources and

will not willingly walk along the Forest Service roads. Plaintiffs’ experts believe that if the cattle

are driven along the roads, they will disperse at the first opportunity and potentially make their

way to Jack Creek and the OSF habitat in search of water and forage.

       In response, the Government points to safeguards the Forest Service has put in place to

alleviate the risk of cattle trespass. The Government acknowledged that the exclosure fences are

currently in a state of disrepair and that the permittee has already been cited for non-compliance

in 2019 for failing to repair and maintain fences elsewhere on the Allotment. The permittee has

committed to repairing the exclosure fences by July 8, however, and the Forest Service will inspect

the exclosure fences before the permittee can turn out the cattle. The Government represents that

the permittee will not be allowed to release the cattle unless and until he receives the affirmative

permission of the Forest Service. The Government offered to submit the results of the Forest

Service’s fence inspection to the Court, as soon after the July 8 inspection as possible.




Page 10 –OPINION & ORDER
         Case 1:19-cv-00516-MC          Document 31       Filed 07/09/19     Page 11 of 14




         With respect to dispersal, the Government points out that there are substantially fewer

cattle authorized to graze in 2019 than in the years preceding the 2017-2018 injunction. The most

recent letter from the District Ranger to the permittee memorializes that the cattle will be driven

from one exclosure to another using multiple riders to ensure that no cattle disperse during

relocation. Gov. Second Notice of Admin. Dev. The letters from the District Ranger also

repeatedly stress that the Forest Service will be closely monitoring the conditions in the exclosures

to ensure compliance with the terms of the grazing permit.

         The Court takes Plaintiffs’ concerns about the history of cattle trespass on the Antelope

Allotment and the threat to the Jack Creek OSF seriously. Nevertheless, the Court concludes that

the Forest Service has imposed sufficient limitations and safeguards to render the risk to the Jack

Creek OSF population speculative, rather than imminent, for the 2019 grazing season.

Accordingly, the Court concludes that Plaintiffs have not made a sufficient showing of likely,

imminent, and irreparable harm to the OSF from the proposed grazing.

   II.      Harm to Fens

         Plaintiffs also contend that the proposed grazing is likely to cause irreparable harm to the

fens on Chemult Pasture. Cattle grazing can damage fens by compacting the soil, removing

vegetation, and by “nutrient enrichment owing to direct deposit of bovine fecal waste and urine,”

which alters competitive balances among fen plant species. Second Dewey Decl. ¶ 5. ECF No.

25. During the hearing, Plaintiffs’ experts testified that there are several high value fens located

just outside the exclosures and that those fens will be damaged by cattle being driven to and from

the exclosures.

         Government expert Joseph Washington has been the Botany Program Manager for the

Fremont-Winema National Forest since July 2014. Washington Decl. ¶ 1. ECF No. 21. In




Page 11 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31        Filed 07/09/19      Page 12 of 14




addition to his Declaration, Washington testified at the hearing concerning the fens in the three

exclosures at issue.

       The Round Meadow exclosure is approximately 400 acres and contains a single small fen

of less than one acre. Washington Decl. ¶¶ 4, 6. The Round Meadow fen is in the far northwest

end of the exclosure, 160 feet south of the north pasture fence. Id. at ¶ 6. Washington noted that

the area would “likely receive minimal impact from livestock grazing due to its distant location,

less desirable forage species, and main sources of water away from the fen.” Id. There was some

possibility that cattle would congregate near the fen, either following the greenline created by

drainage from the fen to the central wetland area, or seeking relief from insects along the barren

pumice at the nearby edge of the pasture. Id. Washington viewed the 2019 grazing season as an

opportunity to evaluate the extent of livestock utilization of the Round Meadow fen, in order to

determine if it is necessary to fence off the fen from the rest of the exclosure in future seasons. Id.

       Cannon Well is a 44-acre exclosure.          Second Goodwin Decl. ¶ 12.          ECF No. 24.

Washington reported that Cannon Wells contains a single “Low-Value” fen of “relatively low

development that does not support any sensitive plant species.”            Washington Decl. ¶ 11.

Washington did not recommend that the Cannon Wells fen be fenced off, “[u]nless further analysis

indicates a higher value of the fen and trampling disturbance become[s] excessive[.]”               Id.

Plaintiff’s expert, Dr. Richard Dewey, reported that Cannon Well contained three “small,

inconspicuous fen communities,” which are of particular interest because they “occupy the least

wet portion of the fen wetness spectrum” on the Allotment. Second Dewey Decl. ¶ 11.

       Rider’s Camp, a 72-acre exclosure where the cattle will be rested during the trailing

process, does not contain any fens. Washington Decl. ¶ 8; Second Goodwin Decl. ¶ 13.




Page 12 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31       Filed 07/09/19     Page 13 of 14




       Dr. Dewey reported that “[b]ased on my informal, but geographically extensive field

observations, I believe that fen damage, especially soil damage, is additive over the years, and that

such damage recovers in a timeframe of decades, if ever.” Dewey Decl. ¶ 66. ECF No. 11. Dr.

Dewey opined that “[e]ven a single cow-calf pair in a single season will add incrementally to the

enduring grazing-induced damage a given fen has already sustained.” Id. However, Washington

concluded that the effects of grazing are not “likely to be irreversible or significantly adverse to

the fens at issue, principally because of the considerably small scale of authorized grazing in 2019,

and protective measures in place to avoid such effects or correct them before the next grazing

season through adaptive management.” Washington Decl. ¶ 12.

       Although the Court acknowledges Plaintiffs’ concerns about the potential for incremental

harm to the Chemult Pasture fens from grazing, the Court concludes that the Forest Service has

taken appropriate steps to mitigate that harm in the 2019 season. With respect to the fens located

outside of the exclosures, no cattle will be permitted on Chemult Pasture until the fences are

repaired and inspected by Forest Service personnel. The letters to the permittee memorialize that

the cattle will be trailed using multiple riders while the cattle are moved from one exclosure to

another, mitigating the risk of dispersal and harm to outside fens from trespassing cattle.

       With respect to the fens located in Round Meadow and Cannon Well, the testimony at the

hearing indicated that Forest Service personnel will be closely monitoring conditions in the

exclosures, in addition to the monitoring done by the permittee. While the cattle are not expected

to be drawn to the fen areas inside the exclosures, Washington’s Declaration affirmed that the

Forest Service’s monitoring is particularly interested in any use of the fen areas as part of the new

adaptive management strategy.       The record indicates that the cattle will be removed once

acceptable use levels are reached, including fen disturbance. Under the circumstances, the Court




Page 13 –OPINION & ORDER
        Case 1:19-cv-00516-MC          Document 31        Filed 07/09/19      Page 14 of 14




is satisfied that the Forest Service has taken appropriate steps to mitigate the risk of irreparable

harm to the fens during the 2019 season.

       As noted, the issuance of a preliminary injunction is an “extraordinary remedy,” and is not

to be undertaken lightly. On this record, the Court cannot conclude that Plaintiff has made the

necessary clear showing of irreparable harm in the absence of preliminary relief. As such, the

Court need not reach the other Winter factors. See Doe v. Reed, 586 F.3d 671, 681 n.14 (9th Cir.

2009) (if a plaintiff cannot make a sufficient showing on one of the Winter factors, there is no need

to address the remaining factors). Plaintiffs’ Motion for Preliminary Injunction is DENIED.

       In making this ruling, the Court is cognizant of the long history of litigation concerning

grazing on the Antelope Allotment and the significance of the Forest Service’s new model for

managing the Allotment’s resources. In response to Plaintiffs’ motion, the Government and the

permittee agreed to substantially reduce the grazing planned for the 2019 season, both in terms of

the number of cattle and the areas to be grazed. The full scope of the Forest Service’s new adaptive

management system is not, therefore, implicated by this motion. Those issues will be resolved in

the ordinary course of litigation, with the benefit of a full administrative record.

                                          CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion for Preliminary Injunction, ECF No. 9,

is DENIED.

       It is so ORDERED and DATED this 9th day of July, 2019.


                                               s/Michael J. McShane
                                               MICHAEL McSHANE
                                               United States District Judge




Page 14 –OPINION & ORDER
